Citation Nr: 0429585	
Decision Date: 11/02/04    Archive Date: 11/10/04

DOCKET NO.  03-01 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing 
loss.  

2.  Entitlement to a compensable rating for otitis media with 
right mastoidectomy and tympanoplasty.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. L. Shaw, Counsel



INTRODUCTION

The veteran served on active duty from November 1948 to 
December 1950.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the Waco, 
Texas, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  By that decision, the RO, in pertinent part, 
denied the veteran's claim for a compensable ratings for 
bilateral hearing loss and otitis media with right 
mastoidectomy and tympanoplasty.  

In October 2004, the undersigned Veterans Law Judge granted 
the representative's motion to advance the appeal on the 
Board's docket in view of the veteran's age.  See 38 U.S.C.A. 
§ 7101 (West 2002); 38 C.F.R. § 20.900(c) (2004).  


FINDINGS OF FACT

1.  Bilateral hearing loss is manifested by no greater than 
Level I hearing impairment in either ear.  

2.  Otitis media with right mastoidectomy and tympanoplasty 
is manifested by a history of recurrent infections.  

3.  The competent and probative medical evidence of record 
shows that the service-connected otitis media with right 
mastoidectomy and tympanoplasty is asymptomatic with no 
evidence of infection, labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull.  


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) rating for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.85, 4.86, Diagnostic Code 6100 (2004).  

2.  The criteria for an increased (compensable) rating for 
otitis media with right mastoidectomy and tympanoplasty are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.87, Diagnostic Code 6200 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matter -- Duties to Notify & to Assist

The VCAA redefines VA obligations with respect to notice and 
duty to assist.  Regulations implementing the VCAA were 
issued in August 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  It appears that the VCAA is applicable to the 
present case since the veteran's claim for an increased 
rating was received in November 2001, after the November 9, 
2000, effective date of the VCAA.  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).  

The VCAA requires that VA notify the claimant and the 
claimant's representative of any information and medical or 
lay evidence, not previously provided to the Secretary, that 
is necessary to substantiate the claim.  VA must also advise 
a claimant as to which evidence the claimant must supply, 
which evidence VA will obtain on his or her behalf and 
provide any evidence in the claimant's possession that 
pertains to the claim.  See 38 U.S.C.A. § 5103; see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In the present case, the April 2002 rating decision, the 
November 2002 Statement of the Case and the February 2003 
Supplemental Statement of the Case cite the law and 
regulations that are applicable to the appeal and explain the 
RO adjudications of the claims at issue.  The Statement of 
the Case set forth the text of the VCAA regulations.  

In addition, in February 2002 the RO sent the veteran a 
letter that explained the expanded VA notification and duty 
to assist obligations under the VCAA.  The letter contained 
information regarding the evidence necessary to support the 
veteran's hearing loss and otitis media claims.  

The letter advised that private or VA medical records would 
be obtained if the veteran provided the names and addresses 
of all sources of treatment and the approximate dates of 
treatment.  The letter explained that VA would help him 
obtain evidence such as medical records, employment records, 
or records from Federal agencies if he furnished enough 
information to enable VA to request them.  The forms 
required to authorize the release of private medical records 
to VA were provided.  The letter served to put the veteran 
on notice of the applicability and effect of the VCAA and of 
his rights and responsibilities under the new law.  

The decision of the United States Court of Appeals for 
Veterans Claims (CAVC) in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) (withdrawing and replacing 
Pelegrini v. Principi, 17 Vet. App. 412 (2004)) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) (usually the RO) 
decision on a claim for VA benefits.  In this case, the 
timing of the February 2004 VCAA notification letter complied 
with the requirements of the law as found by the CAVC in 
Pelegrini II.  

With respect to the content of a VCAA notice, the decision in 
Pelegrini II held, in pertinent part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  



The new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  The veteran 
has been afforded numerous opportunities to submit additional 
evidence.  In this case, although the VCAA notice letter that 
was provided to him does not specifically mention the 
"fourth element," the Board finds that the veteran has been 
fully notified of the need to provide VA with any evidence 
pertaining to the claim.  

The Board finds that in the context of the entire record, the 
content requirements for a VCAA notice have been amply 
satisfied by the above notifications and that any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary of Veterans Affairs, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A (West 2002).  

The record reflects that the relevant evidence in this case 
has been developed to the fullest extent possible.  All 
available relevant service department and VA documents have 
been obtained.  VA has examined the veteran twice to obtain 
medical information required to adjudicate his claim.  The 
record does not identify any additional Government or private 
records which have not been obtained or for which reasonable 
procurement efforts have not been made.  

Accordingly, VA has satisfied the notification and duty to 
assist provisions of the law and no further actions pursuant 
to the VCAA need be undertaken on the veteran's behalf.  
Adjudication of the claim may proceed, consistent with the 
VCAA.  



In the circumstances of this case, no further procedural or 
evidentiary development would serve any useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).  


Criteria

General Criteria - Increased Ratings

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (rating schedule).  
See 38 C.F.R. Part 4 (2003-2004).  Separate diagnostic codes 
identify the various disabilities.  

The percentage ratings contained in the rating schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting service-
connected from diseases and injuries in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §4.1 (2004).  A 
request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. 4.1 
(2004); Peyton v. Derwinski, 1 Vet. App. 282, 287 (1991).  
The Board has a duty to acknowledge and consider all 
regulations that are potentially applicable.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  In 
such cases, separate compensable evaluations known as 
"staged" ratings may be assigned for separate periods of time 
if such distinct periods are shown by competent evidence of 
record during the pendency of the appeal.  Fenderson at 126.




Governing regulations include 38 C.F.R. §§ 4.1, 4.2 (2004), 
which require the evaluation of the complete medical history 
of the veteran's condition.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7 (2004).  All benefit of the 
doubt will be resolved in the appellant's favor.  38 C.F.R. § 
4.3 (2004).  

When an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings.  Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  




Criteria- Increased Ratings for Hearing Loss

Under the rating schedule, ratings for defective hearing are 
established according to the degree of hearing impairment at 
1,000, 2,000, 3,000 and 4,000 hertz in combination with the 
degree of speech discrimination ability.  38 C.F.R. § 4.85, 
Codes 6100-6110 (2004).  

The VA rating schedule sets forth 11 levels of auditory 
acuity, shown in chart form, designated as level I for 
essentially normal hearing through level XI for profound 
deafness.  38 C.F.R. § 4.85, Tables VI and VII (2004).

Under revised criteria effective June 10, 1999, provisions 
for evaluating exceptional patterns of hearing impairment 
were added.  Revisions to 38 C.F.R. § 4.86 specify the 
following:  

(a)  When the pure tone threshold at each 
of the four specified frequencies (1,000, 
2,000, 3,000 and 4,000 Hertz) is 
55 decibels or more, the rating 
specialist will determine the Roman 
Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  Each ear will be evaluated 
separately.  

(b)  When the pure tone threshold is 
30 decibels or less at 1,000 Hertz, and 
70 decibels or more at 2,000 Hertz, the 
rating specialist will determine the 
Roman Numeral designation for hearing 
impairment from either Table VI or Table 
VIa, whichever results in the higher 
numeral.  That numeral will then be 
elevated to the higher Roman Numeral.  
Each ear will be evaluated separately.  

Criteria - Ratings for Otitis Media

Otitis media is evaluated under Diagnostic Code 6200.  Under 
this code, a 10 percent rating is assigned for chronic 
suppurative otitis media, mastoiditis, or cholesteatoma (or 
any combination) during suppuration, or with aural polyps.  
38 C.F.R. § 4.87, Diagnostic Code 6200 (2004).

Hearing impairment and complications such as labyrinthitis, 
tinnitus, facial nerve paralysis, or bone loss of skull, are 
evaluated separately.  38 C.F.R. § 4.87, Diagnostic Code 
6200.  Chronic nonsuppurative otitis media with effusion 
(serous otitis media) is to be rated on the basis of any 
hearing impairment.  38 C.F.R. § 4.87, Diagnostic Code 6201.  
See Note under Diagnostic Code 6200.  

When the requirements for a compensable rating under these 
codes are not shown, a noncompensable rating is assigned.  38 
C.F.R. § 4.31 (2004).  


Factual Background

In November 2001 the veteran filed a claim for increased 
(compensable) ratings for his service-connected disabilities, 
which include bilateral hearing loss and otitis media with 
right mastoidectomy and tympanoplasty.  A 10 percent rating 
based on multiple noncompensable disabilities under 38 C.F.R. 
§ 3.324 (2004) has been in effect since May 1989.  

The veteran was given a VA audiologic examination in March 
2002.  The pure tone thresholds in the right ear were 40, 45, 
55 and 60 decibels, respectively, at 1,000, 2,000, 3,000 and 
4,000 Hertz and 25, 40, 55 and 60 Hertz, respectively, in the 
left ear at the same frequencies.  The speech discrimination 
scores were 96 percent in each ear.  

At a March 2002 ear disease examination, the veteran related 
that at the time of separation form service he had a ruptured 
ear drum and that after service the ear had continued to 
drain off and on until he had a right tympanoplasty in about 
1962.  


On examination, the right tympanic membrane was opaque.  The 
drumhead was intact and there was no evidence of infection.  
The left tympanic membrane was completely normal.  The 
diagnoses were right mild mixed hearing loss and left high 
frequency sensorineural hearing loss.  

The veteran had a VA audiologic examination in February 2003.  
His hearing acuity at the four relevant frequencies could not 
be determined.  The examiner stated that there was poor SRT-
PTA agreement.  He related that there was excellent speech 
discrimination at or below the pure tone threshold levels, 
that the pure tone threshold levels were 25 to 30 decibels 
poorer than those recorded at the prior examination, and that 
the veteran was able to converse with the clinician's back 
turned and a grinder running.  

On an ear disease examination in February 2003 the veteran 
complained bitterly of hearing loss and ear infection in the 
right ear.  He associated the infection with respiratory 
infections and allergy problems.  On otologic examination 
both ear canals and tympanic membranes were intact.  The 
right tympanic membrane was somewhat opaque but there was no 
sign of infection.  The left tympanic membrane was 
translucent and clear and there was no evidence of infection.  

The diagnoses were right chronic nonsuppurative otitis media 
with no evidence of infection; and bilateral nonorganic 
hearing loss.  The examiner commented that nonorganic hearing 
loss was defined as a conscious or unconscious effort to 
exaggerate a hearing loss or to fabricate a hearing loss 
where none existed.  He related that the audiologist had been 
of the opinion that the veteran had exaggerated his auditory 
thresholds.  

VA outpatient treatment records show that the veteran has 
been seen regularly for a number of disorders, including 
allergic rhinitis.  The records contain no entries showing 
current otitis media or other ear infection.  




Bilateral Hearing Loss

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  

The veteran had a VA audiologic examination in March 2002 in 
connection with his recent claim for an increased rating for 
bilateral hearing loss.  The pure tone thresholds at the four 
relevant frequencies specified in the rating schedule showed 
an average loss of 50 decibels in the right ear and 45 
decibels in the left ear.  These average thresholds, in 
conjunction with speech discrimination thresholds of 96 
percent in each ear, represent Level I hearing in each ear.  
Under 38 C.F.R. § 4.86, Table VII, a noncompensable rating is 
required when there is Level I hearing in each ear.  

On reexamination in February 2003, the examiner was unable to 
obtain consistent and reliable results on audiologic testing 
and was of the opinion that the veteran was attempting to 
exaggerate the extent of any hearing loss present.  In the 
absence of consistent and reliable test results, the 
examination produced no findings that would support the 
veteran's claim for a compensable rating.  

The rating criteria include additional provisions for rating 
certain patterns of hearing impairment that cannot always be 
accurately assessed under 38 C.F.R. § 4.85 in cases where the 
speech discrimination test may not reflect the severity of 
communicative dysfunction experienced by certain veterans.  
These patterns were identified in review studies carried out 
by the Veterans Health Administration's Audiology and Speech 
Pathology Service in 1991.  

One of the new provisions, codified at 38 C.F.R. § 4.86(a), 
provides that, if pure tone thresholds at any four of five 
specified frequencies, specifically 500, 1,000, 2,000, 3,000, 
and 4,000 Hertz, are 55 decibels or more, an evaluation may 
be assigned under either Table VI or Table VIa, whichever 
results in a higher evaluation.  Although no valid test 
results at 500 Hertz were reported at either VA examination, 
the veteran had thresholds under 55 decibels at two other 
frequencies in each ear at the March 2002 examination; hence, 
the special provisions do not apply in the veteran's case.  

The other provision for the rating of special forms of 
hearing impairment, codified at 38 C.F.R. § 4.86(b), does not 
apply in the present case because the difference between the 
hearing thresholds at 1,000 and 2,000 is less than 40 
decibels.  While the veteran complained to a VA examiner 
concerning his hearing, it should be noted that the rating 
criteria make no provision for consideration of subjective 
complaints.  To the contrary, the selection of a disability 
evaluation for hearing loss is derived from the mechanical 
application of the rating schedule to the numeric designation 
assigned on the basis of audiometric test results.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

Based on current findings and a review of the entire evidence 
of record, the Board concludes that the preponderance of the 
evidence is against the assignment of a compensable rating 
for bilateral hearing loss.  Where a preponderance of the 
evidence is against a claim, the benefit of the doubt 
doctrine does not apply and the claim must be denied.  
38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Otitis Media

The present appeal arises from the denial of a claim for 
increase as defined in 38 C.F.R. § 3.160(f) (2004), as 
distinguished from the assignment of an initial rating 
following the original grant of service connection; 
consequently, it is the present level of disability that is 
of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 
(1994); see also Fenderson v. West, 12 Vet. App Vet. App. 119 
(1999).  
The record shows that the veteran has a history of recurrent 
ear infections involving the right ear in particular and that 
he had corrective surgical procedures in the 1960s, including 
a mastoidectomy and a tympanoplasty.  He complains of 
continuing recurrent infections associated with respiratory 
problems.  

Under the provisions of Diagnostic Code 6200 which applies to 
otitis media, the assignment of a compensable rating of 10 
percent requires that chronic suppuration, mastoiditis, or 
cholesteatoma be present or that there be aural polyps.  

Notwithstanding the veteran's complaints, none of the 
findings specified in the rating criteria for a compensable 
rating are shown to be present.  The only positive finding on 
two examinations was opacity of the right tympanic membrane.  

No sign of infection of either ear was found, and VA 
treatment records show no indication of infection.  

Accordingly, a preponderance of the evidence of record is 
against the claim for a compensable rating for otitis media 
with right mastoidectomy and tympanoplasty.  Where a 
preponderance of the evidence is against a claim, the benefit 
of the doubt doctrine does not apply and the claim must be 
denied.  38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.102 (2004); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Extraschedular Consideration

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2004).

With respect to this claim, the Board observes that in light 
of Floyd v. Brown, 9 Vet. App. 88 (1996), the Board does not 
have jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  

In the veteran's case at hand, the Board notes that the RO 
provided the criteria for assignment of an extraschedular 
evaluation; however, it did not grant an increased evaluation 
on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

In the unusual case where the schedular evaluations are found 
to be inadequate, an extraschedular evaluation may be 
assigned commensurate with impairment in the average earning 
capacity due exclusively to the service-connected disability 
or disabilities.  38 C.F.R. § 3.321(b)(1).  

As to the disability presented in this claim, the Board 
cannot conclude that the disability picture is so unusual or 
exceptional, with such related factors as frequent 
hospitalization or marked interference with employment, as to 
render impractical the application of the regular rating 
criteria. 

The regular schedular standards as applied to the veteran's 
case adequately compensate him for the demonstrated level of 
impairment produced by his bilateral hearing loss and otitis 
media with right mastoidectomy and tympanoplasty.  No 
evidentiary basis has been presented upon which to predicate 
referral of the veteran's case to the Under Secretary for 
Benefits or the Director of the VA Compensation and Pension 
Service for consideration of extraschedular evaluation.


ORDER

Entitlement to an increased (compensable) rating for 
bilateral hearing loss is denied.  

Entitlement to an increased (compensable) rating for otitis 
media with right mastoidectomy and tympanoplasty is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



